Case 1:20-cv-00270-DDD-JPM Document 8 Filed 05/05/20 Page 1of1PagelID#: 35

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
MANUEL ARIZMENDI-BURGOS CASE NO. 1:20-CV-00270 SEC P
VERSUS JUDGE DRELL
DAVID RIVERA MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein (Doc. 4) and after a de novo review of the record, including the Objections
filed by Petitioner (Doc. 6 & 7), and having determined that the findings and recommendation are
correct under the applicable law;

IT IS ORDERED that the Petition for Writ of Habeas Corpus under 28 U.S.C. §2241 (Doc.
1) challenging Petitioner’s order of removal is hereby DISMISSED for lack of jurisdiction. The
Petition is DISMISSED WITH PREJUDICE as to the jurisdictional issue and WITHOUT
PREJUDICE as to the merits of the claims. In so ruling, we note Petitioner’s argument in his
objections that we cannot dismiss but must transfer the case to the Fifth Circuit Court of Appeals
under 8 U.S.C.§ 1252(a)(2)(D). We have reviewed that provision and it has no such requirement.

fT
THUS DONE AND SIGNED this o “day of May 2020, at Alexandria, Louisiana.

 

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT: COURT

 
